The opinion of the Court was delivered by
Fenner, J.
The relator was plaintiff in an injunction suit in the district court. A rule had been taken to dissolve the injunction on the ground of insufficiency of the surety on the bond. Answer having been hied, the rule was cumulated with the merits of the case, and the two were tried and submitted together. The district judge rendered a judgment dissolving the injunction with damages, which judgment was entirely responsive to the issue, either on the rulo or on the merits or to both.
In his reasons for judgment, however, the judge, after expressly holding that the rule was well taken aud afforded sufficient reasons for the dissolution, said that, as the case had also been submitted on the merits and as, under the dissolutiou on rule alone, the plaintiff might claim the right to rectify his bond, he would consider the merits also, *583proceeding to give reasons why,- in any event, the injunction should be dissolved. Appeal was taken to the circuit court of appeals, where, after healing, the judgment was affirmed. But in their reasons for judgment the. judges of that court considered the insufficiency of the bond a sufficient reason for affirming tbe judgment and did affirm it on that ground.
Relator asks for a certiorari and for annulment thereunder of the decree gendered, on the ground that, in effect, it makes absolute the rule to dissolve, on which no judgment had been rendered in the lower court; and for a mandamus compelling tbe judges to proceed to hear and determine the appeal from the judgment on the merits.
We can discover no foundation for the exercise of our supervisory jurisdiction in this case.
Tt is not for us to determine as to the sufficiency and correctness of reasons for judgment assigned by either the district judge or the judges of the court of appeals.
Our function is at au end when we discover that the issues on the rule to dissolve and the merits were together submitted to the district court; that a judgment was rendered responsive to either or both of these issues ; that an appeal was taken to a competent court; that, on proceedings entirely regular, the latter court rendered its decree affirming the judgment. If there was error, which we do not even suggest, we have no appellate jurisdiction over the case, and are without power to correct it.
The writs of certiorari and mandamus prayed for are, therefore, discharged.